       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 1 of 67


                                 CLAUDIO DE SIMONE

                                          vs.

                         VSL PHARMACEUTICALS, INC., ET AL


Civil No. TDC-15-CV-1356                                             Plaintiff’s Exhibits



Exhibit No.   Identification   Admitted       Witness          Description

                                              Claudio De       2006 Confidential Disclosure
1
              10/31/18         10/31/18       Simone           Agreement
                                                               12/1/06 Written Consent of
2                                                              Removal of Bove from VSL
                                                               Board of Directors
                                                               12/19/16 Emails between
3                                                              Shepard and Corbin regarding
                                                               Visbiome
                                              Claudio De       January 2010 Know How
4
              10/31/18         10/31/18       Simone           License Agreement
                                                               2010 VSL-STPI License
5
                                                               Agreement
                                                               2003 STPI-VSL License
6
                                                               Agreement
                                              Claudio De       2008 De Simone Danisco
7A
              10/31/18         10/31/18       Simone           Agreement re VSL #3 6-1-08
                                                               2008 De Simone Danisco
7B                                                             Agreement regarding VSL #3
                                                               6/1/08 Letter

                                                               2008 De Simone Danisco
7C                                                             Agreement regarding VSL #3
                                                               6/1/08 Amendment

8             11/7/18          11/7/18        Bryan Callahan   2014 VSL Sales
9             11/7/18          11/7/18        Bryan Callahan   2016 VSL Sales
10            11/7/18          11/7/18        Bryan Callahan   2017 VSL Sales
11                                                             Letter Rogatory for Caspani

                                          1
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 2 of 67



Exhibit No.   Identification   Admitted       Witness   Description
                                                        9/19/18 Access to Information
12                                                      and Privacy Division Health
                                                        Canada
13                                                      9/29/16 Affidavit of L. Guarna
14                                                      AGA Abstracts
                                                        Alfa Wasserman, Sigma-Tau
15                                                      agree to merge Italian
                                                        Businesses
                                                        Alfasigma Responses to Exegi's
16
                                                        Requests for Admission
                                                        Alfasigma's Amended
17
                                                        Counterclaim
                                                        Alfasigma's Answers to
18                                                      Plaintiffs’ Amended Complaint
                                                        ECF 316
                                                        Alfasigma's Objections and
                                                        Answers to ExeGi’s Pharma
19
                                                        LLC's First Set of
                                                        Interrogatories
                                                        5/1/17 Amended Answer and
20                                                      Affirmative Defenses of
                                                        Leadiant
                                                        Article Abstract Comparative
                                                        genomic analysis of the
21                                                      multispecies probiotic-marketed
                                                        product VSL#3 PLOS Actial
                                                        funding DeVos
                                                        Article Comparative genomic
22                                                      analysis of the multi species
                                                        probiotic marketed Plos One
                                                        Article De Simone Famularo
23
                                                        Harp Effect of Alctobacilli
                                                        Article Effectiveness and Safety
                                                        of a Probiotic-Mixture for the
24
                                                        Treatment of Infantile Colic
                                                        Baldassarre Nutrients 2018

                                          2
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 3 of 67



Exhibit No.   Identification   Admitted       Witness   Description
                                                        Article Famularo De Simone
25                                                      Matteuzzi Pirovano Traditional
                                                        and High Potency Prep
26                                                      Withdrawn
                                                        Article Genomic Analysis of the
27
                                                        Multispecies Probiotic
                                                        2/19/18 Article PLOS ONE
                                                        Baldassarre Comment regarding
28                                                      Comparative genomic analysis
                                                        of the multispecies probiotic-
                                                        marketed product VSL#3
                                                        4/27/18 Article PLOS ONE
                                                        Baldassarre Comment regarding
29                                                      Comparative genomic analysis
                                                        of the multispecies probiotic-
                                                        marketed product VSL#3
                                                        9/18/18 Article PLOS ONE
                                                        Correction Comparative
30                                                      genomic analysis of the
                                                        multispecies probiotic-marketed
                                                        product VSL#3
                                                        Article Trinchieri Efficacy and
                                                        Safety of a Multistrain Probiotic
31                                                      Formulation Depends from
                                                        Manufacturing Frontiers in
                                                        immunology 2017
                                                        Assignment and Assumption
                                                        Agreement between Sigma-Tau
32
                                                        Pharmaceuticals and Sigma Tau
                                                        Healthscience USA 6/30/2016
33                                                      Back box Canada
                                                        9/29/14 Letter from Balancia to
34                                                      Park regarding payment of
                                                        royalties
35                                                      Technical memorandum BI-04
36                                                      Technical memorandum BI-07


                                          3
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 4 of 67



Exhibit No.   Identification   Admitted       Witness          Description
                                                               4/28/08 Board Meeting Notice
37
                                                               and Meeting Minuets
                                                               6/24/15 Brady Declaration plus
38
                                                               exhibits
                                                               Canadian Know-How
39
                                                               Agreement
40                                                             Canadian packaging
40A           11/6/18          11/6/18        Marc Tewey       VSL#3 Box
40B           11/6/18          11/6/18        Marc Tewey       VSL#3 Box
41                                                             Canadian packaging 2
42                                                             Canadian packaging 3
                                                               6/20/17 Case Management
43
                                                               Conference Transcript
                                                               4-19-17 Case Management
44
                                                               Hearing transcript
45                                                             Withdrawn
              11/1/18          11/1/18        Claudio De       CDS and ExeGi License
46
                                              Simone           Extension Agreement
47            11/6/18          N/A            Alessio Fasano   Article Cinque
                                                               Clarification btw Visbiome and
48
                                                               VSL #3
                                                               Clinical Trial gov webpage
                                                               Effect of VSL #3 on Bone
49                                                             Density in Postmenopausal
                                                               Women ProBoneVSL Pacifici
                                                               Emory
                                                               Clinical Trials.gov Probiotic
50                                                             Visbiome for Inflammation and
                                                               Translocation in HIV I
                                              Claudio De       Collaboration Agreement
51
              10/31/18         10/31/18       Simone           6/11/00




                                          4
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 5 of 67



Exhibit No.   Identification   Admitted       Witness       Description
                                                            Correlation between in vitro and
52                                                          in vivo immunomodulatory
                                                            properties of lactic acid bacteria
53                                                          CSL Deposit Infantis
54                                                          CSL Deposit Longum
                                                            CSL Drug Master File for VSL
55
              11/8/18          N/A            Luca Guarna   #3 Premix 285
                                                            Corporate officers- current
56                                                          Situation and new Situation
                                                            Sheet
57                                                          CVS Advil box
58                                                          CVS Advil Screenshot
58A           11/5/18          11/5/18        Marc Tewey    Advil box
58B           11/5/18          11/5/18        Marc Tewey    Ibuprofen box
59                                                          CVS Aspirin box
60                                                          CVS Aspirin Screenshot
61                                                          CVS Excedrin box
62                                                          CVS Excedrin Screenshot
63                                                          CVS Tylenol box
64                                                          CVS Tylenol Screenshot
65                                                          Danisco FDA GRAS Notice
                                                            Danisco Responses and
66                                                          Objections to De Simone
                                                            Request for Admissions
                                                            Danisco Responses and
67                                                          Objections to VSL 3rd
                                                            Interrogatories and Verification
                                                            Danisco Responses to De
68
                                                            Simone Request for Admissions




                                          5
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 6 of 67



Exhibit No.   Identification   Admitted       Witness      Description
                                                           De Simone Amended Objections
69                                                         and Answers to VSL 1st
                                                           Interrogatories
                                                           11/9/15 Letter from De Simone
70                                                         and ExeGi regarding Demand
                                                           that Danisco Order by Sigma
                                                           De Simone Answers to VSL
71                                                         Pharmaceuticals, Inc. First Set
                                                           of Interrogatories
                                                           De Simone formula- production
72
                                                           Count
              10/31/18         N/A            Claudio De   4/2/02 De Simone Letter of
73
                                              Simone       Intent
                                                           De Simone Objection and
74                                                         Answers to VSL First Set of
                                                           Interrogatories
75                                                         Withdrawn
76                                                         6/29/15 Declaration of Caspani
                                                           12/14/14 Delaware Complaint
77
                                                           by James Brady
                                                           5/08/17 De Simone ExeGi
78
                                                           Amended Complaint
                                                           Effects of Probiotic on
                                                           Inflammation and Microbiota in
79
                                                           Patients With NASH - Full Text
                                                           View - ClinicalTrials.gov
                                                           12/11/14 Email from Gorgi to
80                                                         CD Investment regarding
                                                           VSL#3 composition
                                                           Bifidobacterium Lactis Bi-07
81
                                                           strain information
                                                           Bifidobacterium Lactis Bl-04
82
                                                           strain information
                                                           4/3/17 Email DIFM_Listserv
83
                                                           regarding Protocol for UC

                                          6
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 7 of 67



Exhibit No.   Identification   Admitted       Witness         Description
                                                              6/27/14 Email from Balancia to
84
                                                              Castille regarding Contract
                                                              4/24/18 Email from Buckley to
                                                              Baldassarre regarding complaint
85
                                                              in relation to study published in
                                                              Nutrients
                                                              05/21/15 Email from Concilus to
86                                                            Buntemeyer regarding
              11/7/18          11/7/18        N/A             conference
                                                              03/31/17 Email from
87                                                            Buntemeyer regarding drop due
                                                              to insurance
                                                              12/7/16 Email Buntemeyer
88
                                                              regarding sales up
                                                              06/02/17 Email Buntemeyer to
                                                              Jimenez, Guilfoyle regarding
89
                                                              ease in obtaining insurance
                                                              coverage for Visbiome
              11/1/18          11/1/18        Claudio De      4/10/14 Email from Bush to
90
                                              Simone          Castille regarding Agreement
                                                              5/22/14 Email from Bush to
91                                                            Castille regarding VSL Supply
                                                              Agreement
                                                              6/20/14 Email from Bush to
                                                              Delahaye regarding VSL insert
92
                                                              to Supply Agreement on Process
                                                              for Recall
                                                              6/24/14 Email from Bush to
                                                              Lewis CC’ing Castille, Park,
93                                                            Balancia regarding VSL Pharma
                                                              insert to Supply Agreement for
              11/5/18          11/5/18        Bo Young Park   Recalls
                                                              6/27/14 Email from Bush to
                                                              Park regarding Update
94
                                                              subsequent to call with Dupont
                                                              counsel



                                          7
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 8 of 67



Exhibit No.   Identification   Admitted       Witness   Description
                                                        7/1/14 Email from Bush to
                                                        Swanson regarding Supply
95
                                                        Agreement Final Executed
                                                        Version
                                                        12/19/16 Email from Butemeyer
96                                                      to Mason regarding independent
                                                        3rd party recommendation
                                                        05/30/17 Email from Capizzi
97                                                      communications regarding
                                                        Listserv
                                                        05/30/17 Email from Jaime
98                                                      Capizzi regarding
                                                        DIFM_Listserv Protocol for UC
                                                        07/12/17 Email from Capizzi to
99
                                                        Groy
                                                        05/25/17 Email from Caruso to
100                                                     Competitive Task Force
                                                        regarding patients becoming ill
                                                        09/05/17 Email from Caruso to
101                                                     Myers regarding Visbiome
                                                        Territory
                                                        6/29/14 Email from Castille to
102                                                     Bush regarding the VSL
                                                        Danisco Supply Agreement
                                                        6/19/14 Email from Castille to
                                                        Lewis regarding the Insert to
103
                                                        Supply Agreement on Process
                                                        for Recall
                                                        6/30/14 Email from Castille to
104                                                     Park regarding Supply
                                                        Agreement- Final Execution
                                                        3/12/14 Email from Castille to
105                                                     Park regarding VSL 3 and
                                                        contract expiration
                                                        1/8/15 Email from CD
106                                                     Investments to Dini regarding
                                                        VSL Monthly Sales Report

                                          8
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 9 of 67



Exhibit No.   Identification   Admitted       Witness      Description
                                                           09/06/17 Email Chustak to Groy
107
                                                           regarding Visbiome Activity
                                                           09/08/17 Email Chustak to Groy
108
                                                           regarding Visbiome Activity
109                                                        Withdrawn
110                                                        Withdrawn
                                                           04/13/11 Email from Danisco to
111
                                                           Park regarding strain specifics
                                                           08/01/16 Email from Davies to
112                                                        Mason regarding VSL#3
                                                           Equivalency
                                                           6/27/14 Email from De Simone
113                                                        to Bush regarding Insert to
                                                           Supply Agreement
114                                                        Withdrawn
                                                           3/4/14 Email from De Simone to
                                                           Montevecchi Sigma Tau
115
                                                           regarding VSL#3 contract
                                                           expiration and CDS injuries
116                                                        Withdrawn
                                                           5/21/15 Email from ExeGi to
117                                                        Lemus regarding Transition
              11/5/18          11/5/18        Marc Tewey   Planning
118                                                        Withdrawn
                                                           09/05/17 Email from Godfrey to
119
                                                           Groy
                                                           5/31/17 Email Godfrey to Groy
120                                                        regarding strong-arming
                                                           litigation
                                                           10/3/16 Email from Gorgi to
121                                                        Grasso regarding VSL Supply
                                                           Agreement Fully Executed
122                                                        Withdrawn


                                          9
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 10 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     12/15/14 Email from Gori to
123                                                  Brady 28 regarding VSL #3
                                                     Composition
                                                     06/01/17 Email from Groy to
                                                     Buntemeyer regarding ease in
124
                                                     obtaining insurance coverage for
                                                     Visbiome
                                                     8/5/16 Email from Groy to
125
                                                     Godfrey regarding Red Alert
                                                     7/28/16 Email from Groy to
126                                                  Linke regarding strain
                                                     clarification
                                                     07/21/17 Email from Hamil to
127                                                  Davis regarding ADE Reports
                                                     for the STP product lines
                                                     5/12/17 Email from Hamil to
128                                                  Davis regarding Adverse Events
                                                     reports
                                                     7/21/17 Email from Hamil to
129                                                  Davis regarding Adverse Events
                                                     reports
130                                                  Withdrawn
131                                                  Withdrawn
132                                                  Withdrawn
                                                     4/13/11 Email from Kevin
133                                                  Mehring to Beth Park regarding
                                                     Strain Specifics
                                                     12/31/06 Email from Lapointe to
134                                                  Pryen regarding Option
                                                     Agreement Letter
                                                     3/13/14 Email letter from De
135                                                  Simone to Paolo Cavazza
                                                     regarding reply to emails
                                                     5/22/14 Email from Lewis to
136                                                  Bush CC’ing Balancia VSL
                                                     Supply Agreement
                                          10
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 11 of 67



Exhibit No.   Identification   Admitted    Witness   Description
137                                                  Withdrawn
138                                                  Withdrawn
139                                                  Withdrawn
140                                                  Withdrawn
141                                                  Withdrawn
142                                                  Withdrawn
143                                                  Withdrawn
                                                     11/10/16 Email from Linke to
                                                     Shepard regarding
144
                                                     DIFM_Listserv Multi-Strain
                                                     Probiotic
                                                     12/18/16 Email from Linke to
145
                                                     Shepard regarding VSL#3
                                                     11/4/16 Email from Linke to
                                                     Tewey regarding multi-strain
146                                                  probiotic given to women in
                                                     prenatal period affects breast
                                                     milk
                                                     11/02/16 Email from Linke to
                                                     Williams regarding Visbiome
147
                                                     liver monograph with
                                                     attachment
                                                     1/8/15 Email from Lister to
148
                                                     Tigress regarding Park’s Salary
                                                     10/6/15 Email from Martines to
149                                                  Gorgi regarding Scambio email
                                                     Danisco June 2014
                                                     09/13/16 Email from Mason to
150                                                  Butemeyer, et al. regarding
                                                     federal insurance
                                                     09/27/17 Email from Mason to
151                                                  Guilfovle regarding insurance
                                                     companies dropping coverage



                                          11
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 12 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     09/04/17 Email from Mason to
152                                                  Ocnean,et al. regarding switch to
                                                     ExeGi
                                                     3/10/14 Email from
153                                                  Montevecchi to Park regarding
                                                     travel
                                                     09/05/17 Email from Myers to
154                                                  Caruso regarding Visbiome
                                                     territory
                                                     07/10/17 Email from Ocnean to
155                                                  Capizzi regarding 8 year old
                                                     diagnosis
                                                     11/11/14 Email from Ocnean to
156                                                  Hackman regarding VSL#3
                                                     COG 5% Increase
                                                     11/11/14 Email from Ocnean to
157                                                  Park re VSL#3 COG 5%
                                                     Increase
158                                                  Withdrawn
159                                                  Withdrawn
                                                     3/12/14 Email from Park to
                                                     Bush CC’ing Castille regarding
160
                                                     VSL Supply Agreement and
                                                     attorney call
                                                     6/29/14 Email from Park to
161                                                  Bush regarding Danisco
                                                     Agreement 1
                                                     6/29/14 Email from Park to
162                                                  Bush regarding Danisco
                                                     Agreement 2
                                                     5/28/14 Email from Park to
163                                                  Castille CC’ing Bush Balancia
                                                     regarding Supply Agreement




                                          12
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 13 of 67



Exhibit No.   Identification   Admitted    Witness         Description
                                                           11/14/14 Email from Park to De
                                                           Simone regarding Termination
164
                                                           of Know-How License
                                                           Agreement
                                                           9/27/14 Email from Park to
165                                                        Tigress regarding Directors and
              11/2/18          11/2/18     Bo Young Park   Officers Liability
                                                           9/20/11 Email from Pryen to
166                                                        Chadha regarding 2011 India
                                                           documents
                                                           05/02/17 Email regarding other
167
                                                           competitors
                                                           2/7/17 Email from Roh to
168                                                        Mason regarding Alfasigma's
                                                           use of HC
                                                           4/7/15 Email from Sartorelli to
169
                                                           Gori regarding Royalty Sigma
170                                                        Withdrawn
                                                           11/11/16 Email from Shepard to
                                                           Linke regarding DIFM Listserv
171
                                                           Multi-Strain probiotic given to
                                                           women in prenatal period
                                                           11/3/16 Email from Tewey to
                                                           Linke regarding Multi-Strain
172
                                                           probiotic given to women in
                                                           prenatal period
                                                           7/7/16 Email from Tewey to
173                                                        Shepard regarding VSL v
                                                           Visbiome
174                                                        Withdrawn
                                                           09/05/17 Email from Weil to
175                                                        Groy regarding Visbiome
                                                           doctors
176                                                        7/20/16 Email with Q&A
177                                                        Withdrawn

                                          13
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 14 of 67



Exhibit No.   Identification   Admitted    Witness      Description
                                                        7/26/16 Emails between Butler
                                                        and Edwards regarding
178
                                                        cornstarch additive not on
                                                        website
179                                                     Withdrawn
                                                        07/25/17 Emails between Hamil
180                                                     and Davis regarding patients
                                                        becoming ill
181                                                     Withdrawn
182                                                     Withdrawn
                                                        10/24/16 Emails Capizzi to
183
                                                        Godfrey
184                                                     Withdrawn
                                                        05/03/17 Emails Linke to DIFM
185
                                                        Listserv
                                                        12/4/13 Emails McColl
186                                                     regarding Danisco with
                                                        attachment
                                                        8/24/16 Emails regarding
187
                                                        cornstarch additive allergy
188                                                     Withdrawn
                                                        05/23/17 Email Bernstein to
189                                                     VSL#3 Team regarding other
                                                        competitors
                                                        Evaluation of Effect of
                                                        Probiotics on Cytokine Levels in
190
                                                        Critically Ill Children with
                                                        severe Sepsis
191                                                     FedEx envelope contents
192           11/5/18          11/5/18     Marc Tewey   ExeGi 2016 Profit and Loss
193           11/5/18          11/5/18     Marc Tewey   ExeGi 2017 Profit and Loss
                                                        ExeGi Notice of Filing of Batch
194                                                     #3 of Disputed marketing
                                                        Materials
                                          14
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 15 of 67



Exhibit No.   Identification   Admitted    Witness      Description
195           11/5/18          11/5/18     Marc Tewey   ExeGi packaging and webpage
                                           Marc Tewey   ExeGi Profit and Loss July 2017
196
              11/5/18          11/5/18                  to August 2018
                                                        ExeGi's Proposed Text to
197                                                     Accompany Citation of Clinical
                                                        Studies
198                                                     Withdrawn
199                                                     Facebook False Advertising
200                                                     Farmaline webpage
                                                        Fax Letter from De Simone to
                                                        James Brady regarding
201
                                                        termination of Know How
                                                        Agreement China
                                                        1/8/14 Fax from Sigma Tau
202
                                                        Finanziaria to CD Investments
203                                                     FedEx Envelope
204                                                     FedEx Envelope
205                                                     FedEx Rates
206                                                     FedEx terms and conditions
                                                        Ferring Finished Product
207                                                     Specification
                                                        (attachment to 5/3/16)
208                                                     First Affidavit of Andrew Ford
                                                        Form SC 13D (Statement of
209
                                                        Beneficial Ownership)
                                                        Gastric Acid Suppression and
210
                                                        Probiotic Colonization (PR)
                                                        1/25/18 German Verdict
211
                                                        Translated
212                                                     Withdrawn




                                          15
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 16 of 67



Exhibit No.   Identification   Admitted    Witness          Description
                                                            GRAS Notice Inventory Agency
213                                                         Response Letter GRAS Notice
                                                            No. GRN000445
214           11/6/18          11/6/18     Alessio Fasano   GRAS Panel Report
                                                            2/18/2016 Letter from Guarna to
215
                                                            Ferring
                                                            Guidelines for abstract
216
                                                            submission webpage
              11/8/18          11/8/18     Diane McColl     11/19/14 Invoice from Hyman,
217
                                                            Phelps & McNamara, P.C.
218                                                         Health Canada HCC
219                                                         Health Canada HCC2
              11/8/18          11/8/18     Diane McColl     12/11/17 Subpoena Request
220                                                         from Hyman, Phelps &
                                                            McNamara, P.C.
                                                            10/23/14 Memo from Hyman,
221                                                         Phelps & McNamara to De
                                                            Simone
                                                            Impact of Probiotics on Oral
222                                                         Microbiota in Older Adults With
                                                            Dysphagia - Full Text
223                                                         India packaging (new)
224                                                         India packaging (old)
225                                                         Withdrawn
                                                            03/6/15 Article: Italy's drug
                                                            makers Alfa Wassermann and
226
                                                            SigmaTau to merge in new
                                                            group
227                                                         January Article Draft
              11/6/18          N/A         Alessio Fasano   2016 Dettore Journal - Journal
228                                                         of the International Society of
                                                            Microbiota (JISM)
229                                                         6/11/15 Judge Ryder Order

                                          16
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 17 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     June 2014 Beth Park Report to
230
                                                     Shareholders
231                                                  Withdrawn
                                                     7/17/15 Lausanne Judgment
232
                                                     Engligh
                                                     5/9/17 Leadiant’s Fifth
233                                                  Amended Counterclaim against
                                                     De Simone and ExeGi (redline)
                                                     5/1/17 Leadiant’s Amended
234                                                  Answer and Affirmative
                                                     Defenses (redline)
                                                     5/31/17 Leadiant’s Answer to
235
                                                     Plaintiffs' Amended Complaint
                                                     5/1/17 Leadiant’s Fifth
236                                                  Amended Counterclaim against
                                                     De Simone and ExeGi
                                                     5/1/17 Leadiant’s Fourth vs
237                                                  Fifth Amended Counterclaim
                                                     (redline)
                                                     6/14/17 Leadiant’s Responses to
238                                                  De Simone's First Set of
                                                     Interrogatories
                                                     6/14/17 Leadiant’s Responses to
239                                                  ExeGi First Set of
                                                     Interrogatories
                                                     1/22/18 Leadiant’s Responses to
240                                                  ExeGi Pharma Requests for
                                                     Admissions
                                                     10/26/17 Letter from Morgan,
241                                                  Lewis & Bockius LLP to Turner
                                                     A. Broughton, Esq
                                                     11/16/15 Email regarding Bush
242
                                                     Letter
                                                     3/3/14 Letter from Altamura to
243                                                  Kim regarding information
                                                     update
                                          17
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 18 of 67



Exhibit No.   Identification   Admitted    Witness          Description
244                                                         7/22/16 Letter
                                                            12/18/14 Letter from Actial
245                                                         (Guarna) to Mendes regarding
                                                            SIVOY
                                                            10/16/14 Letter from Angela
                                                            Castille to De Simone and VSL
246
                                                            regarding termination of
                                                            representation
                                                            12/16/14 Letter from Balancia to
247
                                                            Brady regarding 12/9/14 Letter
                                                            7/10/14 Letter from Balancia to
248                                                         Castille regarding Confidential
                                                            Information of De Simone
                                                            Letter from Baldassarre to
249                                                         Buckley regarding Reply
                                                            Nutrients compressed
                                                            5/30/14 Letter from Balencia to
250                                        Claudio De       Park regarding Access to VSL
              11/2/18          11/2/18     Simone           Product Info
                                                            10/15/14 Letter from Brady to
                                                            De Simone, Park, Gallagher and
251
                                                            Castille regarding VSL
                                                            Intellectual Property
                                                            9/29/14 Letter from Brady to
                                                            VSL Herzog Park regarding
252
                                                            demand for inspection of certain
                                                            books and records
              11/6/18          11/6/18     Alessio Fasano   2/20/17 Letter from CDI to CSL
253
                                                            and Caspani regarding strains
                                                            6/25/15 Letter from Codoni to
                                                            Saviaux regarding Actial, CD
254
                                                            and VSL notice of
                                                            Representation
                                                            11/6/15 Letter from Danisco to
255                                                         Guarna regarding bacteria
                                                            strains


                                          18
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 19 of 67



Exhibit No.   Identification   Admitted    Witness      Description
256                                                     Withdrawn
                                                        6/24/15 Letter from De Simone
257                                        Claudio De   to Danisco regarding extending
              10/31/18         10/31/18    Simone       VSL order date
                                                        11/14/14 Letter from De Simone
                                                        to Sinaf, Taufin, Brady and CD
258
                                           Claudio De   Investments regarding
              10/31/18         10/31/18    Simone       termination of 2010 KHA
                                                        Letter from De Simone to
                                                        Guarna regarding September 8,
259                                                     2014 letter about the
                                                        preservation of certain
                                                        trademarks
260                                                     Withdrawn
                                                        11/16/14 Letter from De Simone
261                                        Claudio De   to Brady regarding termination
              10/31/18         10/31/18    Simone       of Know How
                                                        11/14/14 Letter from De Simone
262                                                     to Brady regarding resignation
                                                        as CEO and Board of Directors
                                                        11/19/14 Letter from De Simone
263                                                     to Enrico Cavazza regarding
                                                        VSL
                                                        8/25/09 Letter from De Simone
264                                                     to Claudio and Paolo Cavazza
                                                        regarding STPI scenario
                                                        5/18/15 Letter from De Simone
265                                        Claudio De   to Danisco regarding
              10/31/18         10/31/18    Simone       Amendment of Agreements
                                                        5/29/15 Letter from De Simone
                                                        to Fornasini and Kellani (cc:
266
                                                        Lemus and Sandoval) regarding
                                                        patient concerns
                                                        11/5/14 Letter De Simone to
                                                        Guarna regarding 10/31/14 De
267
                                                        Simone Letter to Sinaf, Taufin
                                                        and CD

                                          19
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 20 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     11/16/14 Letter from De Simone
268                                                  to Park regarding termination of
                                                     Know How Agreement Canada
                                                     11/14/14 Letter from De Simone
269                                                  to Park regarding Termination of
                                                     KHLA
                                                     Letter from De Simone to Sinaf
270                                                  and Taufin regarding annual
                                                     meeting of the stockholders VLS
                                                     11/14/14 Letter from De Simone
                                                     to Sinaf, Taufin, Brady and CD
271
                                                     Investment regarding
                                                     Termination Offer
                                                     11/19/14 Letter from De Simone
                                                     to Sinaf Taufin, Brady and CD
272
                                                     Investments regarding
                                                     Termination Offer for China
                                                     8/25/14 Letter from De Simone
                                                     to Taufin and Enrico Cavazza
273
                                                     regarding 8-25-14 special
                                                     meeting VSL
                                                     11/14/14 Letter from De Simone
                                                     to VSL Park Brady regarding
274                                                  Termination Know How
                                                     Agreement dated January 28,
                                                     2010 between CDS and VSL
                                                     9/24/01 Letter from De Simone
275
                                                     and VSL to Dr Vesely
                                                     5/19/17 Letter from Dropbox to
276                                                  Mathews regarding subpoena to
                                                     produce documents
                                                     7/29/16 Letter from Guarna to
277
                                                     Sigma-Tau Healthscience
                                                     6/25/15 Letter from Sanders to
278                                                  Martines regarding Assessment
                                                     of VSL3 product



                                          20
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 21 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     10/22/18 Letter from Herzog to
279                                                  Nabhan regarding Demand for
                                                     Inspection review marks
                                                     8/20/14 Letter from Herzog to
                                                     Nabhan regarding Reply for
280
                                                     demand for inspection of certain
                                                     books and records
                                                     6/23/14 Letter from Herzog to
                                                     Nabhan regarding response for
281
                                                     demand for inspection of certain
                                                     books and records
282                                                  Withdrawn
                                                     Letter Kemp WM regarding
                                                     VSL Written Consent of
283
                                                     Stockholders Change of bylaws
                                                     9-25-14
                                                     12/27/01 Letter from Lapointe
284                                                  Sigma Tau to De Simone
                                                     regarding Option Agreement
285                                                  Withdrawn
                                                     12/11/14 Letter from McColl to
286
                                                     Nabhan
                                                     7/6/18 Letter from Microsoft to
287
                                                     Mathews
                                                     5/09/17 Letter from Microsoft to
288
                                                     Mathews regarding subpoena
                                                     6/2/14 Letter from Montevecchi
289                                                  ST to Park regarding Munich
                                                     meeting
                                                     10/21/14 Letter from Nabhan to
290                                                  Balancia regarding letter from
                                                     Shareholders
                                                     6/8/14 Letter from Nabhan to
                                                     Herzog regarding demand for
291
                                                     inspection of certain books and
                                                     records

                                          21
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 22 of 67



Exhibit No.   Identification   Admitted    Witness         Description
                                                           8/12/14 Letter from Nabhan to
                                                           Herzog regarding demand for
292
                                                           inspection of certain books and
                                                           records
                                                           6/23/14 Letter Nabhan to
                                                           Herzog regarding VSL
                                                           Pharmaceuticals General - Letter
293
                                                           to D. Nabhan RE Demand for
                                                           Inspection of Certain Books and
                                                           Records
                                                           6/16/14 Letter from Nabhan to
294                                                        Park regarding demand to
                                                           inspect VSL books and records
                                                           2/27/15 Letter from Nabhan to
295                                                        Tewey claiming VSL owns
              11/5/18          11/5/18     Marc Tewey      Know How
                                                           6/16/14 Letter from Nabhan to
296                                                        Park regarding demand to
                                                           inspect VSL Books and Records
                                                           5/17/16 Letter from Ocnean to
297
              11/5/18          11/5/18     Marc Tewey      Healthcare Provider
                                                           12/7/06 Letter from De Simone
298                                                        to Park regarding Letter of
              11/5/18          11/5/18     Bo Young Park   Appointment
                                                           4/15/05 Letter of Intent from De
299                                                        Simone to VSL regarding Patent
                                                           License Agreement
300                                                        Withdrawn
301                                                        Letter of invitation webpage
                                                           10/13/14 Letter from Park to
302                                                        VSL and De Simone regarding
                                                           Park Resignation
                                                           10/20/14 Letter from Park to
                                                           VSL regarding Notice of
303
                                                           Termination of Employment
              11/8/18          11/8/18     Luca Guarna     Letter


                                          22
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 23 of 67



Exhibit No.   Identification   Admitted    Witness        Description
                                                          5/12/15 Letter from Saviaux to
304
                                                          Golini regarding De Simone
                                                          Letter from Tewey to Healthcare
305                                                       Provider regarding Sigma-Tau
                                                          and Ocnean Letter
                                                          Letter from Tewey to Healthcare
306
                                                          Professional regarding Visbiome
307                                                       Withdrawn
                                                          7/8/14 Letter from Williams
                                                          Mullen to Faegre Baker Daniels
308
                                                          regarding demand for inspection
                                                          of certain books and records
                                                          9/29/14 Letter from Williams
                                                          Mullen letter to Faegre Baker
309
                                                          Daniels regarding special
                                                          meeting of stockholders
                                                          License Agreement VSL and
310
                                                          Alfasigma Doc. Prod 10-9-18
311                                                       5/2/18 Linke Declaration
                                                          10/12/17 Email from Linke to
312                                                       DIFM_Listserv regarding
                                                          ulcerative colitis
313                                                       Withdrawn
314                                                       1/16/15 London Judgment
                                                          3/31/15 London Judgment
315                                                       regarding Actial Farmaceutica v
                                                          De Simone, Mendes and Pryen
316                                                       10/16/17 Declaration of McColl
317           11/8/18          11/8/18     Diane McColl   McColl documents (part 1)
318           11/8/18          11/8/18     Diane McColl   McColl documents (part 2)
                                                          5/12/17 Medical Affairs Case
319
                                                          Report
                                                          Mendes application for Foreign
320
                                                          Registration
                                          23
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 24 of 67



Exhibit No.   Identification   Admitted    Witness         Description
321                                                        Mendes Assignment Deed
                                                           Minutes of a Special Meeting of
                                                           the Board of Directors of VSL
322                                                        regarding renewing 2010
                                                           License Agreement and
                                                           expiration in January 2015
                                                           9/11/14 CD and Sinaf Motion to
323
              11/5/18          11/5/18     Bo Young Park   Expedite (CD and Sinaf vs VSL)
324                                                        Withdrawn
325                                                        Notes History of JNJ
                                                           Notes regarding Beth Park
                                                           Summary presented at
326                                                        shareholder meeting of CD
                                                           International SA on June 04
                                                           2014
                                                           9/18/09 Notice of Board
327
              11/2/18          11/2/18     Bo Young Park   Meeting and Minutes for VSL
328                                                        November Article Draft
                                                           Nutrilinea Certificate of
329                                                        Analysis
                                                           (attachment to 5/3/16)
                                                           11/30/99 Option Agreement
330                                                        between De Simone and Sigma
                                                           Tau Pharmaceuticals
                                                           7/17/15 Order of provisional
                                                           measures in Actial and CD
331
                                                           Investments suit against De
                                                           Simone
              11/1/18          11/1/18     Claudio De
332
                                           Simone          Package insert for Visbiome
                                                           Package insert for Visbiome
333
                                                           Extra Strength
                                           Claudio De
334
              10/31/18         10/31/18    Simone          Patent License Agreement
335           11/5/18          11/5/18     Marc Tewey      2016 ExeGi Payroll

                                          24
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 25 of 67



Exhibit No.   Identification   Admitted    Witness           Description
336           11/5/18          11/5/18     Marc Tewey        2017 ExeGi Payroll
337           11/8/18          11/8/18         Luca Guarna   Pirovano De Vos
338                                                          Withdrawn
                                                             De Simone Poster from DDW
339
                                                             2018
340                                                          De Simone Poster VIENNA-last
                                                             8/31/16 PR Newswire VSL #3
341
              11/14/18         11/14/18    Mary Ocnean       Dairy Free
342                                                          8/31/16 Press Release
343                                                          Withdrawn
                                                             Prof De Simone Formula label
344
                                                             count
345                                                          Withdrawn
                                                             Quittance A Original – Foreign
346 A
                                                             Language
346 B                                                        Quittance B English - English
347                                                          Withdrawn
                                           Claudio De
348
              10/31/18         10/31/18    Simone            1/22/08 Reissue Patent
349                                                          4/27/10 Reissue Patent DS
350                                                          3/10/07 Release Copy
350A          11/6/18          11/6/18     Marc Tewey        Application from 2018
350B          11/6/18          11/6/18     Marc Tewey        Application
351                                                          Withdrawn
              11/6/18          N/A         Alessio Fasano    Report Biagioli Metabolic
                                                             Variability of a
352                                                          Multispecies Probiotic
                                                             Preparation Impacts on the Anti-
                                                             inflammatory Activity
              11/6/18          N/A         Alessio Fasano    9/22/16 Report Cinque, PLOS
353
                                                             One
                                          25
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 26 of 67



Exhibit No.   Identification   Admitted    Witness          Description
354                                                         Withdrawn
355                                                         Withdrawn
                                                            Reuters International Alfa
356                                                         Wasserman, Sigma-Tau agree to
                                                            merge Italian businesses
                                                            1/04/18 Declaration of Andy
357
                                                            Rodriguez
                                                            4/25/16 Declaration of Salvatore
358
                                                            Orlando
                                                            Sanders article in the Annals of
359                                                         the New York Academy of
              11/6/18          N/A         Alessio Fasano   Sciences
                                                            6/23/15 Sanders Consultancy
360
                                                            Agreement
361                                                         Withdrawn
                                                            11/1/2017 Sapienza Letter/Study
362
                                                            (attachment to Email 2/27/17)
                                                            Schedule 13D-A8 Amendment 8
363
                                                            and Schedule 13D
364                                                         Schedule 13G
365                                                         11/6/15 Scott Bush Letter
                                                            Screenshot of new “About VSL
366
                                                            #3”
                                                            Screenshot of new VSL#3
367
                                                            “Frequently Asked Questions”
                                                            Screenshot of new VSL#3 –
368
                                                            “Testimonials”
369                                                         Withdrawn
                                                            Screenshot of Kathleen Henry
370
                                                            LinkedIn info
                                                            Screenshot of new VSL#3
371
                                                            “Research”


                                          26
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 27 of 67



Exhibit No.   Identification   Admitted    Witness          Description
                                                            Screenshot of old VSL#3 “Diet
372
                                                            and IBD”
                                                            Screenshot of old VSL#3
373
                                                            “research”
                                                            Screenshot of old VSL#3 “What
374
                                                            is IBD?”
                                                            Screenshot of VSL#3 Probiotic
375
              11/5/18          11/5/18     Marc Tewey       Facebook posts
                                                            Screenshot of old VSL#3
376
                                                            “About VSL #3®”
                                                            Screenshot of old VSL#3
377
                                                            “Frequently Asked Questions”
                                                            Screenshot of old VSL#3 –
378
                                                            “Testimonials”
                                                            3/30/05 Settlement of
                                                            Intellectual Property Dispute
379
                                                            between Sigma Tau and De
                                                            Simone
                                                            Shareholder Meeting regarding
380                                                         Beth Park summary
                                                            VSL0033897
381                                                         Withdrawn
382                                                         Sigma Tau Study
                                                            Sigma Tau VSL#3 Claims in
383
                                                            Promotional Material
                                                            SIV Report firmato OM Feb
384
                                                            2014
                                                            Statement of Changes in
385                                                         Beneficial Ownership of
                                                            Securities
                                                            STPI’s Profit and Loss
386                                                         Information 2014
              11/7/18          11/7/18     Bryan Callahan   LEADIANT00559845
387                                                         Withdrawn

                                          27
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 28 of 67



Exhibit No.   Identification   Admitted    Witness      Description
                                                        6/20/18 Telephone Conference
388
                                                        Transcript
389                                                     Tenth Witness Statement Mattin
                                                        VSL#3 - The therapeutic
390
                                                        probiotic webpage
391                                                     Trade Secret
392                                                     Trade Secret Description
                                                        Trade Secrets of the De Simone
393
                                                        Formulation
                                                        Trademark Electronic Search
394
                                                        System (TESS) Results
395                                                     Trademark Fee Record Sheet
                                                        9/1/15 Transcript Preliminary
396
                                                        Injunction Hearing
                                                        7/14/15 Tribunal Conclusions of
397
                                                        De Simone
                                                        12/1/06 Unanimous Written
398
                                                        Consent of VSL Shareholders
                                                        11/11/02 VSL and Actial Sales
399
                                                        Agreement
                                                        VSL’s Supp. Response to
400                                                     Plaintiffs’ Amended
                                                        Interrogatories Re: Trade Secrets
                                                        6/28/08 VSL Board of Directors
401
                                                        Meeting Minutes
                                           Claudio De   VSL 2014 Danisco Supply
402
              10/31/18         10/31/18    Simone       Agreement
                                                        10/20/2018 VSL India
403                                                     Packaging: eight strains, mfg.
                                                        date 7/2018
                                                        10/11/18 VSL India Packaging:
404
                                                        seven strains, mfg. date 5/2018


                                          28
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 29 of 67



Exhibit No.   Identification   Admitted    Witness          Description
                                                            10/11/18 VSL India Packaging:
405
                                                            seven strains, mfg. date 7/2018
                                                            10/11//18 VSL India Packaging:
406
                                                            seven strains, mfg. date 6/2018
                                                            09/20/17 VSL’s Opposition to
407                                                         Plaintiffs’ Motion to Compel
                                                            Discovery Re: Trade Secrets
                                                            01/22/18 VSL’s Responses to
408                                                         Plaintiffs’ First Set of Requests
                                                            for Admission
                                                            05/30/2017 VSL’s Objections
409                                                         and Responses to Exegi’s First
                                                            Set of Interrogatories
                                                            2015 VSL#3 Details by product
410
                                                            Sales Analysis, ST Pharm., Inc.
                                                            VSL#3 Website Homepage
                                                            referencing Indian study
                                                            “Evaluation of Effect of
411
                                                            Probiotics on Cytokine Levels in
                                                            Critically Ill Children with
                                                            severe Sepsis”
                                                            08/31/2016 VSL#3 Press
412                                                         Release Re: Indian-made VSL#3
              11/6/18          11/6/18     Alessio Fasano   Dairy-Free Formula
                                                            VSL#3 60 Capsules Packaging
413
                                                            (Sigma Tau)
                                                            VSL#3 60 Capsules Packaging
414
                                                            (Sigma Tau)
                                                            12/17/2017 VSL#3 The Living
                                                            Shield, 8 strains in 2 therapeutic
415
                                                            strains, accessed at VSL3.com
                                                            (Alfasigma)
                                                            10/09/2018 “VSL3's Effect on
                                                            Colorectal Anastomosis and
416                                                         Local Recurrence,” posted at
                                                            ClinicalTrials.gov on
                                                            05/15/2018

                                          29
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 30 of 67



Exhibit No.   Identification   Admitted    Witness    Description
                                                      06/05/17 VSL's Answer and
417                                                   Affirmative Defenses to
                                                      Plaintiffs' Amended Complaint
                                                      03/24/2017 VSL's First set of
                                                      Interrogatories and Request for
418
                                                      Production of Documents from
                                                      Danisco
                                                      07/10/2018 VSL's Objections
419                                                   and Responses to Exegi's
                                                      Second Set of Interrogatories
                                                      05/12/2017 VSL's Responses to
420                                                   Prof. De Simone's
                                                      Interrogatories
                                                      01/22/2018 VSL's Responses to
421                                                   Prof. De Simone's First Set of
                                                      Requests for Admission
                                                      06/30/2017 VSL's Revised
                                                      Objections and Responses to
422
                                                      ExeGi's First Set of
                                                      Interrogatories
                                                      06/30/2017 VSL's Revised
423                                                   Objections and Answers to Prof.
                                                      De Simone First Interrogatories
                                                      February 2017 WGO Global
424                                                   Guidelines for Probiotics and
                                                      Prebiotics
                                                      02/13/2013 Wire Authorization
                                                      Form, VSL (Bo Young Park) to
425
                                                      Prof. De Simone, $428,827.56
                                                      “Royalty Payment”
                                                      08/06/2014 Wire Authorization
                                                      Form, VSL (Bo Young Park) to
426
                                                      Prof. De Simone, $662,082.47
                                                      “1st Semester 2014 Royalties”
                                                      07/05/2016 Email from L.
                                                      Tatulli to G. Gori Re: Graphics
427 A
                                                      for Strains for Deposit Codes-
                                                      Foreign Language
                                          30
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 31 of 67



Exhibit No.   Identification   Admitted    Witness    Description
                                                      07/05/2016 Email from L.
                                                      Tatulli to G. Gori Re: Graphics
427 B
                                                      for Strains and Deposit Codes-
                                                      English
                                                      07/17/2015 Letter from L.
                                                      Guarna (CD Investments S.r.l.)
                                                      Re: Request for Return of
428 A                                                 Materials Sent in 2012 and for
                                                      Results by Centro Sperimentale
                                                      del Latte S.r.l in Favor of CD
                                                      Investments (in Italian)
                                                      07/17/2015 Letter from L.
                                                      Guarna (CD Investments S.r.l.)
                                                      Re: Request for Return of
428 B                                                 Materials Sent in 2012 and for
                                                      Results by Centro Sperimentale
                                                      del Latte S.r.l in Favor of CD
                                                      Investments (in English)
                                                      11/12/2015-04/25/2016 “Sales
                                                      Team Training Timeline for
429
                                                      ExeGi’s Pharma Visbiome
                                                      Launch”
                                                      Visbiome “January Sales
430                                                   Meeting,” ExeGi’s Pharma
                                                      (Redacted)
                                                      “Statements to Discuss
                                                      Visbiome:” “contains same
                                                      strains in same concentrations
431
                                                      and proportions as VSL#3
                                                      probiotic blend produced before
                                                      01/31/2016.”
                                                      “Visbiome ExeGi’s Key
432                                                   Message Update,” ExeGi’s
                                                      Pharma
                                                      03/15/2016 Email from M.
                                                      Tewey to Sales Team Re:
433                                                   “Statements to Discuss
                                                      Visbiome and Off-Limits
                                                      Statements for Field Promotion”


                                          31
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 32 of 67



Exhibit No.   Identification   Admitted    Witness    Description
                                                      04/12/2016 Letter from M.
                                                      Tewey to Dr. Siegel Re:
                                                      “Visbiome and VSL#3 Branded
                                                      Probiotics Letter of
434
                                                      Clarification” that VSL#3 and
                                                      VSL#3 DS trademarked
                                                      probiotics are not being
                                                      discontinued
                                                      Letter from M. Tewey to Dr.
                                                      Varon Re: “Visbiome and
                                                      VSL#3 Branded Probiotics
435                                                   Letter of Clarification” that
                                                      VSL#3 and VSL#3 DS
                                                      trademarked probiotics are not
                                                      being discontinued
                                                      2016 Google Build “VSL3
436
                                                      Only” Key Word Ad Display
                                                      03/20/2016-04/06/2016 Emails
                                                      Exchange between Y.
437
                                                      Hernandez and Google Re:
                                                      Truncated Key Words
                                                      04/25/2016 Exegi’s Letter of
                                                      Clarification to Healthcare
438
                                                      Professionals Regarding
                                                      Visbiome and VSL#3 Probiotics
                                                      03/07/16 ExeGi’s “VSL#3
439                                                   Keyword Count” from
                                                      www.visbiome.com
                                                      02/27/2015 Email from G. Gori
                                                      to A. Dini Re: Proposal for New
                                                      Codes for Strains and indicating
440 A
                                                      the correct bacterial
                                                      nomenclature- Foreign
                                                      Language
                                                      02/27/2015 Email from G. Gori
                                                      to A. Dini Re: Proposal for New
440 B                                                 Codes for Strains and indicating
                                                      the correct bacterial
                                                      nomenclature- English


                                          32
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 33 of 67



Exhibit No.   Identification   Admitted    Witness    Description
                                                      122517 Equivalence Table A-
441 A
                                                      Foreign language
                                                      122517 Equivalence Table B-
441 B
                                                      English
                                                      6/23/15 Email A Martines to
442 A
                                                      Megna- Foreign language
                                                      6/23/15 Email B Martines to
442 B
                                                      Megna- English
                                                      Know How Attachment A-
443 A
                                                      Foreign language
                                                      Know How Attachment B-
443 B
                                                      English
                                                      11/27/15 Email A Caspani to
444 A                                                 Sartorelli regarding formula-
                                                      Foreign language
                                                      11/27/15 Email B Caspani to
444 B                                                 Sartorelli regarding formula-
                                                      English
                                                      12/23/15 Email A from Sviluppo
445 A
                                                      to Priovano- Foreign language
                                                      12/23/15 Email A from Sviluppo
445 B
                                                      to Priovano- English
                                                      9/16/16 Email A Sviluppo to
446 A                                                 Pirovano regarding meeting-
                                                      Foreign language
                                                      9/16/16 Email B Sviluppo to
446 B                                                 Pirovano regarding meeting-
                                                      English
                                                      10/2/15 Email A Gorgi Martines
447 A
                                                      to Gori- Foreign language
                                                      10/2/15 Email B Gorgi Martines
447 B
                                                      to Gori- English
                                                      Hernandez Declaration with
448
                                                      attachments


                                          33
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 34 of 67



Exhibit No.   Identification   Admitted    Witness          Description
                                                            2011 VSL#3 Investigator's
449
                                                            Brochure
                                                            5600 Morelli A Taxonomy
450 A
                                                            Report- Foreign language
                                                            5600 Morelli B Taxonomy
450 B
                                                            Report- English
                                                            Agrawal A. et al., Secondary
                                                            Prophylaxis of Hepatic
                                                            Encephalopathy in Cirrhosis: An
                                                            Open-Label, Randomized
451
                                                            Controlled Trial American
                                                            Journal of Gastroenterology.
                                                            June 2012; doi:
                                                            10.1038/ajg.2012.113
                                                            Al Wahsh I. et al. Acute
                                                            probiotic ingestion reduces
452                                                         gastrointestinal oxalate
                                                            absorption in healthy subjects.
                                                            Urol Res (2012) 40:191–196
                                                            Alfasigma Profit and Loss
453
              11/7/18          11/7/18     Bryan Callahan   10/16/2018
                                                            11/22/2017 Alfasigma Profit and
454
              11/7/18          11/7/18     Bryan Callahan   Loss
                                                            Alisi, A. Randomized clinical
                                                            trial: The beneficial effects of
                                                            VSL#3 in obese children with
455                                                         non-alcoholic steatohepatitis.
                                                            Alimentary Pharmacology and
                                                            Therapeutics, 2014 39(11),
                                                            1276–1285.
                                                            Arslan, H. Therapeutic effects of
                                                            probiotic bacteria in parvoviral
456                                                         enteritis in dogs. Revue de
                                                            Medicine Veterinaries, 163(2),
                                                            55–59. . (2012).
                                                            Assignment of Intellectual
457                                                         Property between De Simone
                                                            and VSL 3/30/05

                                          34
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 35 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     Assignment of IP VSL and De
458
                                                     Simone 9/18/02
                                                     Baldassarre, M. Administration
                                                     of a multi-strain probiotic
                                                     product to women in the
                                                     perinatal period differentially
                                                     affects the breast milk cytokine
                                                     profile and may have beneficial
                                                     effects on neonatal
                                                     gastrointestinal functional
                                                     symptoms. A randomized
459                                                  clinical trial. Baldassarre, M.
                                                     Administration of a multi-strain
                                                     probiotic product to women in
                                                     the perinatal period differentially
                                                     affects the breast milk cytokine
                                                     profile and may have beneficial
                                                     effects on neonatal
                                                     gastrointestinal functional
                                                     symptoms. A randomized
                                                     clinical trial.
                                                     Baldassarre, M. Effectiveness
                                                     and safety of a probiotic-mixture
                                                     for the treatment of infantile
                                                     colic: A double-blind,
460                                                  randomized, placebo-controlled
                                                     clinical trial with fecal real-time
                                                     PCR and NMR-Based
                                                     metabolomics analysis.
                                                     Nutrients, 10(2). (2018).
                                                     06-07-16 Belgian Coordinated
461                                                  Collections of Micro-Organisms
                                                     ltr to Ghelfi re Contract forms
                                                     Institute of Microbiology
462
                                                     analysis of the product VSL3
                                                     Correlation between in vitro and
463                                                  in vivo immunology properties
                                                     of lactic acid bacteria




                                          35
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 36 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     Belgian Coordinated Collections
                                                     of Microorganisms Depository –
464
                                                     Bifidabacterium infantis
                                                     BI1/CLS
                                                     Belgian Coordinated Collections
                                                     of Microorganisms depository –
465
                                                     Bifidobacterium longum SL10
                                                     CSL
466                                                  Visbiome brochure
                                                     5/15/16 Dupont Letter to Prescot
467
                                                     regarding Visbiome
                                                     Open Letter to healthcare
468
                                                     practioners
                                                     De Simone Formulation by the
469
                                                     Numbers
470                                                  Visbiome website review
471                                                  Visbiome capsules
472                                                  Visbiome Flavored Powder
473                                                  Visbiome Unflavored Powder
                                                     Tewey draft letter to Health Care
474
                                                     providers
475                                                  Sales Team Training July 2017
476                                                  Beingpharma vis. storica
477                                                  Biagioli appearances
                                                     Bibiloni et al. VSL#3®*
                                                     probiotic-mixture induces
                                                     remission in patients with active
478
                                                     ulcerative colitis. Am J
                                                     Gastroenterol. 2005;100:1539-
                                                     1546
                                                     Future Supply Chain Process
479
                                                     Power Point
480                                                  Patsy Catsos RLA

                                          36
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 37 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     Expert Panel Report Concerning
481
                                                     GRAS
                                                     12/9/15 Email from Bush to
482
                                                     Brady regarding order
                                                     12/8/15 Email from Bush to
483
                                                     Brady regarding order
                                                     11/6/15 Letter from Dupont to
484
                                                     Guarna regarding VSL#3
                                                     1/4/16 Email Bush to Guarna
485
                                                     regarding request to update label
                                                     3/1/16 Brady to Brady regarding
486
                                                     urgent VSL request
                                                     Protecting the VSL#3 Product
                                                     Business in the U.S. Market:
487
                                                     Criss Communications Program
                                                     for HCPs
                                                     January 2016 Invoice from
488
                                                     Danisco
                                                     Side Letter to License
489
                                                     Agreement
                                                     6/30/16 Letter from VSL to
490
                                                     STHS
                                                     6/30/16 Letter regarding License
491                                                  Agreement between VSL and
                                                     STPI
                                                     6/30/16 Brady to
492                                                  STPI and STHS regarding
                                                     6/30/16 letter
                                                     Minutes of a Special Board
493
                                                     Meeting 2/7/17
                                                     Minutes of a Special Board
494
                                                     Meeting 7/20/16
                                                     Service Agreement between CD
495
                                                     Investments and VSL Pharma


                                          37
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 38 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     7/24/15 Email from Brady to
496
                                                     Gori regarding USA Update
                                                     12/15/14 Email from Gori to
497
                                                     Mes regarding support request
                                                     VSL Pharma Board Meeting
498
                                                     2/7/16 Power Point
499                                                  VSL and Alfasigma Term Sheet
                                                     1/22/15 Email Gori to Brady
500
                                                     regarding VSL Discussion
                                                     5/10/06 Letter from Danisco to
                                                     De Simone regarding
501
                                                     confidentiality disclosure
                                                     agreement
502                                                  Braille
                                                     Brigidi P, et al. Effects of
                                                     probiotic administration upon
                                                     the composition and enzymatic
                                                     activity of fecal microbiota in
503
                                                     patients with irritable bowel
                                                     syndrome or functional diarrhea.
                                                     Res. Microbiol. 152 (2001) 735-
                                                     741
                                                     Brigidi, et al. PCR detection of
                                                     Bifidobacteium strains and
                                                     Streptococcus thermophilus in
                                                     feces of human subject after oral
504
                                                     bacteriotherapy and yogurt
                                                     consumption. International
                                                     Journal of Food Microbiology.
                                                     81 (2003) 2-3-209
                                                     4/15/16 Email from Buntemeyer
                                                     to Miseyko subject:
505                                                  Amerisource Bergen ordering
                                                     system and generic option for
                                                     VSL#3




                                          38
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 39 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     10/6/16 Email from Buntemeyer
                                                     to Mason and Cahoon subject:
506
                                                     FW: Wegman’s Enterprise
                                                     System
                                                     9/7/16 Email from Buntemeyer
507
                                                     to Mason subject: VSL#3
                                                      STHS response to the ExeGi
508
              11/8/18          11/8/18     N/A       sponsored Plos One study
509                                                  4/21/17 Expert Panel Report
                                                     1/11/17 Email from Myers to
                                                     Buntemeyer and Ocnean cc:
510
                                                     Miseyko and Fowler subject:
              11/8/18          11/8/18     N/A       VSL comments
                                                     1/12/17 Email from Ocnean to
                                                     Myers and Buntemeyer cc:
511
                                                     Miseyko, Fowler, Mason
                                                     subject: VSL comments
                                                     6/6/16 Email from Buntemeyer
                                                     to Meyers, Capizzi subject:
512
                                                     Competitive Products
                                                     presentation in Santa Fe
                                                     5/4/16 Email from Miseyko to
                                                     Butler, Mithcell, Jandura,
                                                     Bernstein, Bynes-Reid, Ranone,
513
                                                     Moss, DiBella cc: Buntemeyer
                                                     subject: April Sales Reports –
              11/7/18          11/7/18     N/A       You continue to Amaze me!
                                                     8/22/16 Email from Fowler to
514
              11/8/18          11/8/18     N/A       Capizzi subject: SWOT
                                                     8/23/16 Email from Fowler to
515                                                  VSL Team - Central subject:
              11/7/18          11/7/18     N/A       Monthly Sales Reports
                                                     11/18/16 – Email from
                                                     Buntemeyer to VSL Team –
                                                     Central, VSL Team – East, VSL
516
                                                     Team – Southeast, VSL Team –
                                                     West cc: Ocnean, Edwards
              11/7/18          11/7/18     N/A       subject: October Sales Data
                                          39
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 40 of 67



Exhibit No.   Identification   Admitted    Witness        Description
                                                          12/7/16 Email from Buntemeyer
                                                          to VSL Team – Central, VSL
                                                          Team – East, VSL Team –
517
                                                          Southeast, VSL Team – West cc
                                                          Ocnean, Rabie Coves subject:
                                                          November Sales Rankings
                                                          3/31/17 Email from Buntemeyer
                                                          to Enriquez cc: Ocnean subject:
518
                                                          Q1 Observations and
              11/7/18          11/7/18     N/A            recommendations
                                                          2/9/16 Email from Buntemeyer
519                                                       to Rohl subject: New
                                                          Competitor – Visbiome, FYI!!!
                                                          1/28/16 Letter from Prescott to
520                                                       Tewey subject: Visbiome brand
                                                          probiotic
                                                          6/9/12 Email from Bush to
521                                                       Schnel subject: specs for
                                                          Material 1223569
                                                          4/16/09 Email from Bush to De
522                                                       Simone cc: Kraak-Ripple
                                                          subject: chart
                                                          12/10/10 Statement from Bush
523
                                                          subject: VSL #3
                                                          Drust Master File Type II
524
              11/13/18         11/13/18    Carlyle Bush   VSL#3
                                                          1/29/07 VSL#3 Manufacturing
525                                                       Diligence: Product Formulation
                                                          Stability Studies
                                                          Email from Bush to Ford, Gary
526
                                                          subject: probiotics
                                                          10/16/04 Email from Pryen to
                                                          Bush cc Pirovano, De Simone,
527
                                                          Bove subject: VSL#3 Medical
                                                          Food




                                          40
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 41 of 67



Exhibit No.   Identification   Admitted    Witness        Description
                                                          First Amendment to
528                                                       Confidential Disclosure
                                                          Agreement
                                                          Email from Bush to Bove, De
529                                                       Simone cc Janota subject:
                                                          probiotics
                                                          4/1/108 Letter from Bush to De
530                                                       Simone regarding Confidential
                                                          Disclosure Agreement
                                                          5/10/06 Letter from Bush to De
                                                          Simone, CD International Re:
531
                                                          Confidential Disclosure
              11/13/18         11/13/18    Carlyle Bush   Agreement
532                                                       Supply Agreement
533                                                       Summary of premise
                                                          5/12/06 Email from Pryen to
                                                          Bush cc De Simone, Pirovano,
534
                                                          Schadha subject: CDS – Danisco
                                                          Secrecy Agreement.pdf
                                                          Rhodia Confidentiality and
535
                                                          Restricted Use Agreement
                                                          Existing Formulation for VSL
536
                                                          #3
537                                                       11/6/17 Caspani Declaration
538                                                       Catsos Supplemental Production
                                                          10/21/15 CD Investment Letter
539 A
                                                          A
                                                          10/21/15 CD Investment Letter
539 B
                                                          B




                                          41
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 42 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     Ceccarelli, G. A pilot study on
                                                     the effects of probiotic
                                                     supplementation on
                                                     neuropsychological performance
540
                                                     and microRNA-29a-c levels in
                                                     antiretroviral-treated HIV-1-
                                                     infected patients. Brain and
                                                     Behavior, 7(8), 1–8. (2017).
                                                     Ceccarelli, G. Impact of high-
                                                     dose multi-strain probiotic
                                                     supplementation on
                                                     neurocognitive performance and
541
                                                     central nervous system immune
                                                     activation of HIV-1 infected
                                                     individuals. Nutrients, 9(11), 1–
                                                     11. (2017)
542                                                  Certified Report of Audit
543                                                  Chadha Invoice 10-31-11
544                                                  Chadha Invoice 11-30-11
                                                     Clinical Trial gov webpage
                                                     Effect of VSL#3 on Bone
545                                                  Mineral Density in
                                                     Postmenopausal Women - Full
                                                     Text View - ClinicalTrials.gov
                                                     Comparative genomic analysis
                                                     of the multispecies probiotic-
546
                                                     marketed product VSL#3
                                                     DOUILARD PlosOne 2018
                                                     D’Ettorre, G. Probiotic
                                                     supplementation promotes a
                                                     reduction in T-cell activation, an
                                                     increase in Th17 frequencies,
                                                     and a recovery of intestinal
547
                                                     epithelium integrity and
                                                     mitochondrial morphology in
                                                     ART-treated HIV-1-positive
                                                     patients. Immunity Inflammation
                                                     and Disease
548                                                  Danisco bifido Morovic 2017

                                          42
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 43 of 67



Exhibit No.   Identification   Admitted    Witness         Description
                                                           Danisco Responses and
549                                                        Objections to VSL Request for
                                                           Admissions
                                                           Danisco Responses and
550                                                        Objections to VSL Third Set in
                                                           Interrogatories
                                                           Danisco's Responses and
                                                           Objections to VSL's Second Set
551
                                                           of Interrogatories and Request
                                                           for Production
                                                           Danisco's Supplemental
                                                           Responses and Objections to
552
                                                           VSL's Second Set of
                                                           Interrogatories
                                                           Delia, et al. Prophylaxis of
                                                           diarrhea in patients submitted to
553                                                        radiotherapeutic treatment on
                                                           pelvic district: Personal
                                                           experience
                                                           Delia, P. et al. Use of probiotics
                                                           for prevention of radiation-
554
                                                           induced diarrhea. World J
                                                           Gastroenterol
                                                           Development & Distribution
555                                                        Arraignment VSL and Johnson
              11/14/18         11/14/18    Paolo Cavazza   and Johnson
                                                           Dhiman, R. et al., Probiotic
                                                           VSL#3 Reduces Liver Disease
                                                           Severity and Hospitalization in
                                                           Patients With Cirrhosis: A
556
                                                           Randomized, A Randomized,
                                                           Controlled Trial.
                                                           Gastroenterology
                                                           2014;147:1327–1337.
                                                           Dubey, A. et al. Use of VSL#3
                                                           in the Treatment of Rotavirus
557                                                        Diarrhea in Children. J Clin
                                                           Gastroenterology 2008;42S126-
                                                           S129

                                          43
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 44 of 67



Exhibit No.   Identification   Admitted    Witness    Description
558                                                   ECCO purpose webpage
559                                                   ECCO18 General Statistics
                                                      El-Atti, S A. et al. Use of
                                                      probiotics in the management of
560                                                   chemotherapy induced diarrhea:
                                                      A case study. Journal of
                                                      Parenteral and Enteral Nutrition
                                                      10/4/11 Email Camacho to
561                                                   Pryen regarding Know-How
                                                      Agreements
                                                      10/30/15 Email A from Pirovano
562 A                                                 to Sartorelli regarding Vedere
                                                      file allegato- Foreign language
                                                      10/30/15 Email B from Pirovano
562 B                                                 to Sartorelli regarding Vedere
                                                      file allegato- English
                                                      11/10/16 Email Catsos to
563                                                   listserv regarding probiotics to
                                                      women
                                                      11/4/15 Email from Broughton
                                                      to Gori regarding proposed
564
                                                      correspondence regarding
                                                      VSL#3
                                                      11/2/15 Email A from Megna to
565 A                                                 Pirovano regarding attachment-
                                                      Foreign language
                                                      11/2/15 Email B from Megna to
565 B                                                 Pirovano regarding attachment-
                                                      English
                                                      12/15/14 Email from Gori to
566                                                   Brady regarding VSL#3
                                                      Composition
                                                      12/21/16 Email from Martines to
567
                                                      Sartorelli




                                          44
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 45 of 67



Exhibit No.   Identification   Admitted    Witness    Description
                                                      12/17/15 Email A from Gori to
                                                      Megna regarding VSL#3
568 A
                                                      Package change- Foreign
                                                      language
                                                      12/17/15 Email A from Gori to
568 B                                                 Megna regarding VSL#3
                                                      Package change- English
                                                      12/20/16 Email B from Pirovano
569 A                                                 to Gori regarding follow up call
                                                      CDI-NIZO- Foreign language
                                                      12/20/16 Email B from Pirovano
569 B                                                 to Gori regarding follow up call
                                                      CDI-NIZO- English
                                                      1/7/16 Email A from Tatulli to
570 A                                                 Gori regarding request to update
                                                      VSL#3 label- English
                                                      1/7/16 Email B from Tatulli to
570 B                                                 Gori regarding request to update
                                                      VSL#3 label- Foreign Language
                                                      2/17/16 Email from Tatulli to
571                                                   Gori regarding VSL Plan of
                                                      Action
                                                      2/18/16 Email from Tatulli to
572                                                   Gori regarding VSL Plan of
                                                      Action
                                                      3/14/17 Email A Martines to
573 A                                                 Megna regarding useful
                                                      fermentation- Foreign language
                                                      3/14/17 Email B Martines to
573 B                                                 Megna regarding useful
                                                      fermentation- English
                                                      3/31/15 Email A from Martines
574 A
                                                      to Gori
                                                      3/31/15 Email B from Martines
574 B
                                                      to Gori



                                          45
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 46 of 67



Exhibit No.   Identification   Admitted    Witness    Description
                                                      Streptococcus thermophilus info
575
                                                      sheet
                                                      4/10/15 Email Megna to Ocnean
576
                                                      regarding species name changes
                                                      4/13/15 Email Gorgi to
577                                                   Hackman regarding species
                                                      name changes
                                                      18/15 Email A from Tatulli to
578 A                                                 Priovano regarding investors
                                                      brochure- Foreign language
                                                      4/18/15 Email B from Tatulli to
578 B                                                 Priovano regarding investors
                                                      brochure- English
                                                      4/19/16 Email A from Tatulli to
579
                                                      Pirovano- Foreign language
                                                      4/19/16 Email B from Tatulli to
579
                                                      Pirovano- English
                                                      5/3/16 Email from Tatulli to
580
                                                      Melina regarding clarifax
                                                      5/7/15 Email from Sartorelli to
581                                                   Camacho regarding Forecast
                                                      2015-2016
                                                      5/25/16 Email A from Passarella
                                                      to Tatulli regarding Clarifax
582
                                                      from HC VSL and Nutrilinea-
                                                      Foreign language
                                                      5/25/16 Email B from Passarella
                                                      to Tatulli regarding Clarifax
582
                                                      from HC VSL and Nutrilinea-
                                                      English
                                                      6/24/16 Email from Lorraine to
583
                                                      Linke regarding VSL#3
                                                      Email 6/30/16 Email from
584                                                   Tatulli to Martines regarding
                                                      labeling II


                                          46
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 47 of 67



Exhibit No.   Identification   Admitted    Witness    Description
                                                      6/30/16 Email from Tatulli to
585
                                                      Martines regarding labeling I
                                                      /11/15 Email A Martines to
586 A
                                                      Pirovano- Foreign language
                                                      6/11/15 Email B Martines to
586 B
                                                      Pirovano- English
                                                      6/1/17 Email A from Gori to
587 A
                                                      Davide- Foreign language
                                                      6/1/17 Email B from Gori to
587 B
                                                      Davide- English
                                                      6/3/15 Email A Gorgi to
588 A
                                                      Sartorelli-Foreign Language
                                                      6/3/15 Email B Gorgi to
588 B
                                                      Sartorelli-English
                                                      7/12/17 Email from Linke to
589                                                   Listserv regarding alternative to
                                                      Nexium
                                                      7/21/16 Email from Linke to
590                                                   Gastro RD re VSL #3 and
                                                      Visbiome
                                                      7/21/16 Email from Gori to
591                                                   Tatulli regarding meeting July
                                                      11
                                                      7/29/16 Email from Gori to
592                                                   Priovano regarding Certificate
                                                      needed
                                                      7/25/14 Email B from Calabretta
                                                      to DC Investments regarding
593 A
                                                      summary of meetings 7/23-24-
                                                      Foreign language
                                                      7/25/14 Email B from Calabretta
                                                      to DC Investments regarding
593 B
                                                      summary of meetings 7/23-24-
                                                      English



                                          47
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 48 of 67



Exhibit No.   Identification   Admitted    Witness    Description
                                                      8/3/16 Email A from Pirovano
594 A                                                 to Davide regarding
                                                      teleconference it
594 B                                                 8/3/16 Email B- English
                                                      3/24/15 Email A Caspani to
                                                      Megna, Gori regarding
595 A
                                                      outstanding answers- Foreign
                                                      language
                                                      3/24/15 Email B Caspani to
595 B                                                 Megna, Gori regarding
                                                      outstanding answers- English
                                                      1/24/14 A Ornella Haiti-
596 A
                                                      Foreign language
                                                      1/24/14 B Ornella Haiti-
596 B
                                                      English
597                                                   10/12/17 Haiti Certification
                                                      9/30/15 Email B from Martines
598 A                                                 to Gori regarding Mendes
                                                      Agreement- foreign language
                                                      9/30/15 Email B from Martines
598 B                                                 to Gori regarding Mendes
                                                      Agreement- English
                                                      10/13/17 Email from Siddharth
599                                                   to Kanwaldeep and De Simone
                                                      regarding documents filed in US
                                                      4/24/18 Email from Stankewicz
600                                                   to Gavenman and Heaven
                                                      regarding Danisco
                                                      9/20/11 Emails between Pryen
                                                      and Chadha regarding
601
                                                      consultancy agreement VSL-
                                                      KSL final
                                                      10/20/11 Emails between Pryen,
602                                                   Tigress Johnson, Chadha
                                                      regarding consultancy


                                          48
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 49 of 67



Exhibit No.   Identification   Admitted    Witness      Description
                                                        Visbiome Packets Information
603
              11/5/18          11/5/18     Marc Tewey   Pamphlet
604                                                     Visbiome capsules package
605                                                     Visbiome extra strength
606                                                     Visbiome Packets
                                                        4/22/05 Letter De Simone to
607
                                                        Nicolai
608                                                     Visbiome Unflavored Packets
                                                        ExeGi Notice of Filing of
                                                        Disputed Marketing Material
609
                                                        Batches 1 & 2 08/15/16 ECF
                                                        241
                                                        10/7/15 ExeGi Notice of Filing
610                                                     of Prop Revised Packaging
                                                        Materials for Visbiome
611                                                     Withdrawn
612                                                     Withdrawn
613                                                     Withdrawn
614                                                     Withdrawn
615                                                     Withdrawn
616                                                     Withdrawn
617                                                     Withdrawn
618                                                     Withdrawn
619                                                     Withdrawn
620                                                     Withdrawn
621                                                     Withdrawn
622                                                     Withdrawn




                                          49
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 50 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     Facchinetti, F. et al. Studio
                                                     pilota sul ruolo dei probiotici nel
623                                                  tratamento della vaginosi
                                                     batterica in gravidanza. Minerva
                                                     Ginecologica
                                                     Fedorak, R. et al. The probiotic
                                                     vsl#3 has anti-inflammatory
                                                     effects and could reduce
624                                                  endoscopic recurrence after
                                                     surgery for Crohn’s disease.
                                                     Clinical Gastroenterology and
                                                     Hepatology
                                                     Frohmader, T. et al. Decrease in
                                                     Frequency of Liquid Stool in
                                                     Enterally Fed Critically Ill
625                                                  Patients Given the Multispecies
                                                     Probiotic VSL#3: A Pilot Trial.
                                                     American Journal of Critical
                                                     Care
                                                     Gionchetti P, et al. High-Dose
626                                                  Probiotics for the Treatment of
                                                     Active Pouchitis
                                                     Gionchetti P, et al. Oral
                                                     bacteriotherapy as maintenance
                                                     treatment in patients with
627
                                                     chronic pouchitis: A double
                                                     blind, placebo-controlled trial.
                                                     Gastroenterology
                                                     Gionchetti P, et al. Prophylaxis
                                                     of pouchitis onset with probiotic
628                                                  therapy: A double-blind,
                                                     placebo-controlled trial.
                                                     Gastroenterology
                                                     Guandalini S, et al. VSL#3
                                                     Improves Symptoms in Children
                                                     With Irritable Bowel Syndrome:
629
                                                     A Multicenter, Randomized,
                                                     Placebo-Controlled, Double-
                                                     Blind, Crossover Study



                                          50
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 51 of 67



Exhibit No.   Identification   Admitted    Witness           Description
                                                             C. De Simone, et al. Effect of
                                                             Lactobacilli on Cryptosporidium
630                                                          Parvum Infection in Man and
                                                             Animals. Microecology and
                                                             Therapy vol. 25 32-36 (1995)
                                                             Comparison of YOVIS, VLS#3
                                                             and BeingPharma Srl strains.
631
                                                             Abstract. C. Magnabosco, et al.
                                                             Clerici Sacco
                                                             Comparison of five isolates from
                                                             2 VSL3 batches. C.
632
                                                             Magnabosco, et al. Clerici Sacco
                                                             09/30/15
                                                             12/20/16 Email from Pirovano
633                                                          to Gori re Follow-up call CDI-
                                                             NIZO): discuss next steps
                                                             Belgian Coordinated Collections
                                                             of Microorganisms. Receipt in
634                                                          the case of an original deposit -
                                                             Bifidobacterium infantis
                                                             BI1/CSL
                                                             09/12/17 University of Milan
                                                             report retaxonomic identification
635
                                                             of strains from Actial
                                                             Farmaceutica srl
                                                             06/03/15 Email from Gori to
636
                                                             Sartorelli re Meeting 19-05-15
                                                             Famularo, et al. Traditional and
                                                             High Potency Probiotic
637                                                          Preparations for Oral
                                                             Bacteriotherapy. BioDrugs
                                                             12/12/1999
                                                             01/07/16 Email Tatulli to Gori re
638
                                                             Request to update VSL#3 label
                                                             11/04/15 Email Broughton to
                                                             Gori, et al. re Proposed
639
                                                             Correspondence regarding
              11/8/18          11/8/18         Luca Guarna   VSL#3

                                          51
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 52 of 67



Exhibit No.   Identification   Admitted    Witness           Description
                                                             11/16/15 Email Broughton to
640
              11/8/18          11/8/18         Luca Guarna   Martinetti, et al. re Strain Letter
                                                             04/13/15 Email from Gori to
                                                             Hackman re How about this as
641
                                                             an idea for the species name
                                                             changes?
                                                             06/07/16 Letter from Trappen
642                                                          (Curator Safe Deposit Collection
                                                             to Ghelfi re Safe Deposit
                                                             Gupta, N. et. Al. Effects of the
                                                             adjunctive probiotic VSL#3 on
643                                                          portal haemodynamics in
                                                             patients with cirrhosis and large
                                                             varices: A randomized trial
                                                             Huynh Hien Q, et al. Probiotic
                                                             Preparation VSL#3 Induces
                                                             Remission in Children with Mild
644
                                                             to Moderate Acute Ulcerative
                                                             Colitis: A Pilot Study
                                                             Inflammatory Bowel
                                                             LI, Sex steroid deficiency-
                                                             associated bone loss is
645
                                                             microbiota dependent and
                                                             prevented by probiotics
                                                             Karimi, O. et al. Probiotic
                                                             (VSL#3) In Arthralgia In
646                                                          Patients With Ulcerative Colitis
                                                             And Crohn’s Disease: A Pilot
                                                             Study
                                                             Kim HJ, et al. A randomized
                                                             controlled trial of a probiotic
647                                                          combination VSL#3® and
                                                             placebo in irritable bowel
                                                             syndrome with bloating




                                          52
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 53 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     Kim HJ, et al. A randomized
                                                     controlled trial of a probiotic,
                                                     VSL#3®*, on gut transit and
648
                                                     symptoms in diarrhoea-
                                                     predominant irritable bowel
                                                     syndrome
                                                     Kim SE, et al. Change of Fecal
                                                     Flora and Effectiveness of the
649                                                  Short-Term VSL#3 Probiotic
                                                     Treatment in Patients with
                                                     Functional Constipation
                                                     Testing Services Agreement
650                                                  (NC State University and VSL
                                                     Pharmaceutical 08/11/15
                                                     NCSU Progress Report – VSL
651
                                                     Multiculture Product 12/17/15
                                                     06/25/15 Memo from Sanders to
652                                                  CD Investments, Martines re
                                                     Assessment of VSL3 product
                                                     NCSU Progress Report – VSL
653
                                                     Project 10/28/15
                                                     10/22/15 Email from
654                                                  Klaenhammer to Dawes
                                                     regarding VSL project
655                                                  Denovo strains
                                                     BLAST RESULTS of
656                                                  Sequences from UNC
                                                     Microbiome Center
                                                     NCSU Final Report Abstract –
657                                                  VSL Multiculture Probiotic
                                                     Product 12/17/15
                                                     VSL#3 Dispensing Pack Food
658
                                                     Supplement information




                                          53
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 54 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     Sanders, et al. Effects of genetic,
                                                     processing, or product
659                                                  formulation changes on efficacy
                                                     and safety of probiotics. Ann.
                                                     N.Y. Acad. Sci.
                                                     Kuhbacher T. et al. Bacterial and
                                                     fungal microbiota in relation to
660
                                                     probiotic therapy (VSL#3) in
                                                     pouchitis
                                                     Lee J., Moon G., et al. Effect of
                                                     a probiotic preparation (VSL#3)
661
                                                     in patients with mild to moderate
                                                     ulcerative colitis
                                                     12/3/2003 License Agreement
662
                                                     VSL and Sigma Tau
                                                     Lippi, L. et al. Effects of
                                                     probiotic VSL#3 on glomerular
663                                                  filtration rate in dogs affected by
                                                     chronic kidney disease a pilot
                                                     study
                                                     Loguercio, C. et al. Beneficial
                                                     Effects of a Probiotic VSL#3 on
664
                                                     Parameters of Liver Dysfunction
                                                     in Chronic Liver Diseases
                                                     Lunia, M.K.. et al., Probiotics
                                                     Prevent Hepatic Encephalopathy
                                                     in Patients With Cirrhosis: A
665
                                                     Randomized Controlled Trial.
                                                     Clinical Gastroenterology and
                                                     Hepatology
                                                     Mastromarino, P. et al.
                                                     Administration of a multistrain
                                                     probiotic product (VSL#3) to
666                                                  women in the perinatal period
                                                     differentially affects breast milk
                                                     beneficial microbiota in relation
                                                     to mode of delivery




                                          54
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 55 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     Michail S, Kenche H. Gut
                                                     Microbiota is Not Modified by
                                                     Randomized, Double-Blind,
667
                                                     Placebo-Controlled Trial of
                                                     VSL#3 in Diarrhea-Predominant
                                                     Irritable Bowel Syndrome
                                                     Miele E, et al. Effect of a
                                                     probiotic preparation (VSL#3)
668                                                  on induction and maintenance of
                                                     remission in children with
                                                     ulcerative colitis
                                                     Mimura T, et al. Once daily high
                                                     dose probiotic therapy
669                                                  (VSL#3®*) for maintaining
                                                     remission in recurrent or
                                                     refractory pouchitis. Gut
                                                     Mittal, V.V. et al, A randomized
                                                     controlled trial comparing
                                                     lactulose, probiotics, and L-
                                                     ornithine L-aspartate in
670
                                                     treatment of minimal hepatic
                                                     encephalopathy. European
                                                     Journal of Gastroenterology and
                                                     Hepatology
                                                     Montalto M. et al. The effects of
                                                     a probiotic mixture on NSAID
671                                                  enteropathy: a randomized,
                                                     double-blind, cross-over,
                                                     placebo-controlled study
                                                     Mouli V. et al. Effect of
                                                     probiotic VSL#3 in the
                                                     treatment of minimal hepatic
672                                                  encephalopathy: A non-
                                                     inferiority randomized
                                                     controlled trial. Hepatology
                                                     Research




                                          55
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 56 of 67



Exhibit No.   Identification   Admitted    Witness       Description
                                                         Ng S. et al. Immunosuppressive
                                                         Effects via Human Intestinal
                                                         Dendritic Cells of Probiotic
673
                                                         Bacteria and Steroids in the
                                                         Treatment of Acute Ulcerative
                                                         Colitis
                                                         Ng, et al. Effect of probiotic
                                                         bacteria on the intestinal
674                                                      microbiota in irritable bowel
                                                         syndrome. Gastroenterology and
                                                         Hepatology
675                                                      8/15/16 Notice of Filing
                                                         05/21/15 Email from Concilus to
676                                                      Buntemeyer re follow up on
                                                         DDW and competitive products
                                                         VSL#3, a Leader in Probiotic
677                                                      Medical Foods, Is Now Dairy
                                                         Free. Cision PR Newswire
                                                         VSL#3 website news re dairy-
678
                                                         free
679                                                      Q&A training for Mary only
                                                         Potential Future HCP
                                                         Objections, Misconceptions,
680
                                                         Question or Concerns and
                                                         Answers
                                                         07/05/16 Email from Edwards to
681
              11/14/18         11/14/18    Mary Ocnean   Ocnean re DRAFT: Claims
                                                         VSL Pharmaceuticals , Inc. and
682                                                      Alfasigma USA, ,Inc. Term
                                                         Sheet
                                                         Okombo J. et al. Probiotic-
                                                         induced reduction of
683
                                                         gastrointestinal oxalate
                                                         absorption in healthy subjects
                                                         Intertek re VSL#3 GRAS Expert
684
                                                         Panel Meeting


                                          56
      Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 57 of 67



Exhibit No.   Identification   Admitted    Witness   Description
685                                                  08/10/07 Know-How Agreement
                                                     11/14/14 Email from Park to De
686                                                  Simone re termination Know-
                                                     How license agreement
                                                     09/02/14 Email from Kaul to
687                                                  Park, et al.re CDA and contract
                                                     re HIV probiotic study
                                                     09/18/14 Email from De Simone
688                                                  to Park re CDS royalties -
                                                     proposal
                                                     06/10/14 Email from Park to
689                                                  Tewey re For Tuesday next
                                                     week
                                                     VSL-Park Executive
690
                                                     Employment Agreement
691                                                  Park Deposition Ex 6
                                                     Pellino, G. et al. Early
                                                     postoperative administration of
                                                     probiotics versus placebo in
692                                                  elderly patients undergoing
                                                     elective colorectal surgery: a
                                                     double-blind randomized
                                                     controlled trial
                                                     Pronio, et al. Probiotic
                                                     Administration in Patients with
                                                     Ileal Pouch–Anal Anastomosis
693
                                                     for Ulcerative Colitis Is
                                                     Associated with Expansion of
                                                     Mucosal Regulatory Cells
                                                     Rajkumar, H. et al. Effect of
                                                     probiotic (VSL#3) and omega-3
                                                     on lipid profile, insulin
                                                     sensitivity, inflammatory
694
                                                     markers, and gut colonization in
                                                     overweight adults: A
                                                     randomized, controlled trial.
                                                     Mediators of Inflammation


                                          57
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 58 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     09/29/16 Email from Hughes to
695
                                                     Raymond re VSL#3 Quotes
                                                     VSL#3 probiotic-mixture
                                                     induces remission in patients
696                                                  with active ulcerative colitis Am
                                                     J Gastroenterol. 2005 Jul; 100(7)
                                                     1539-46
                                                     VSL#3 Monograph on
697
                                                     Gastrointestinal Medical Food
                                                     J. Shen, et al. Effect of
                                                     Probiotics on Inducing
                                                     Remission and Maintenance
698                                                  Therapy in Ulcerative Colitis,
                                                     Chron’s Disease, and Pouchitis:
                                                     Meta-Analysis of Randomized
                                                     Controlled Trials.
                                                     H. Mardini et al. Probiotic Mix
                                                     VSL#3 is Effective Adjunctive
699
                                                     Therapy. Inflamm Bowel Dis.
                                                     2014
                                                     S. Hosseini et al. Probiotics on
                                                     Gut Microbiota in Patients with
                                                     Inflammatory Bowel Disease: A
1400
                                                     Double-blind, Placebo-
                                                     controlled Clinical Trial. Korean
                                                     J. Gastroenterol. 2015Abstract
                                                     S. Guandalini. Are probiotics or
                                                     prebiotics useful in pediatric IBS
1401                                                 or inflammatory bowel disease?
                                                     Frontiers in Medicine august
                                                     2014 Volume 1 Article 23
1402                                                 VSL#3 & Me: Dr. Pat Raymond
                                                     11/23/15 Knowing the
1403                                                 Difference Between Probiotics is
                                                     More
                                                     2/9/16 RLA to Raymond
1404
                                                     regarding services


                                          58
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 59 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     Rincon, D. et al. Oral probiotic
                                                     VSL#3 attenuates the circulatory
1405
                                                     disturbances of patients with
                                                     cirrhosis and ascites
                                                     Rohatgi, S. et al. VSL#3
                                                     induces and maintains short term
                                                     clinical response in patients with
1406                                                 active microscopic colitis: A
                                                     two-phase randomized clinical
                                                     trial. BMJ Open
                                                     Gastroenterology
                                                     Rosania R. et al. Probiotic
                                                     Multistrain Treatment May
                                                     Eradicate Helicobacter pylori
1407
                                                     from the Stomach of Dyspeptics:
                                                     A Placebo-Controlled Pilot
                                                     Study
                                                     Rossi, G. Comparison of
                                                     microbiological, histological,
                                                     and immunomodulatory
                                                     parameters in response to
                                                     treatment with either
1408                                                 combination therapy with
                                                     prednisone and metronidazole or
                                                     probiotic VSL#3* strains in
                                                     dogs with idiopathic
                                                     inflammatory bowel disease.
                                                     PLoS ONE
                                                     Rossi, G. Effects of probiotic
                                                     bacteria on mucosal polyamines
1409                                                 levels in dogs with IBD and
                                                     colonic polyps: A preliminary
                                                     study. Beneficial Microbes
                                                     06/23/15 Consultancy
1410
                                                     Agreement
                                                     BLAST RESULTS of
1411                                                 Sequences from UNC
                                                     Microbiome Center




                                          59
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 60 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     R Sanozky-Dawes, T.
                                                     Klaenhammer. Final Report
1412                                                 Abstract – VSL Multiculture
                                                     Probiotic Product 12/17/15. NC
                                                     State University
                                                     R. Sanozky-Dawes, T.
                                                     Klaenhammer. NCSU Progress
1413                                                 Report – VSL Multiculture
                                                     Product 12/17/15 NC State
                                                     University
                                                     R. Sanozky-Dawes, T.
                                                     Klaenhammer NCSU Progress
1414
                                                     Report – VSL Multiculture
                                                     12/15/15 NC State University
                                                     NCSU Progress Report – VSL
1415                                                 Multiculture Product 12/15/15
                                                     NC State University
1416                                                 Testing Services Agreement
                                                     01/20/15 Email Sanders to
1417                                                 Brady re Relative percentages
              11/16/18         11/16/18    N/A       species in VSL#3
                                                     Probiotic Enumeration, Isolation
1418
                                                     & Identification Study
                                                     VSL## Investigational
1419
                                                     Medicinal Product Dossier
                                                     Assessment of Multi-Strain
                                                     Probiotic Product Breakdown of
1420
                                                     Project Objectives, Timeline and
                                                     Cost
                                                     A New Paradigm in Intestinal
                                                     Epithelial Self-Defense:
                                                     Changes in Actin Dynamics
1421                                                 Regulated by Villin and Gelsolin
                                                     are Determinants of Host
                                                     Defense.
                                                     AGA Abstracts
                                                     08/25/15 Email Sanders to
1422
                                                     Megna re Shipment of VSL#3
                                          60
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 61 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     02/25/16 Letter from Luce
                                                     (National Food Lab) to Martines
1423
                                                     re isolation and identification
                                                     work on 2 batches of probiotics
                                                     04/12/16 Letter from FITZ to
                                                     Sanders re Actial Farmaceutica
1424                                                 LdA v Professor Claudio De
                                                     Simone: Claim No. HC-2014-
                                                     001800
                                                     06/25/15 Memo from Sanders to
1425                                                 CD Investments, Martines re
              11/16/18         11/16/18    N/A       Assessment of VSL3 Product
                                                     02/19/16 Invoice from Sanders
1426                                                 to Martines, CD Investments,
                                                     VSL Pharmaceuticals
                                                     12/10/15 Invoice from Sanders
                                                     to Martines, CD
1427
                                                     Investments/VSL
                                                     Pharmaceuticals
                                                     02/19/16 Invoice from Sanders
                                                     to Martines, CD
1428
                                                     Investments/VSL
                                                     Pharmaceuticals
                                                     06/11/15 Email from Martines to
1429                                                 Sanders re Confidentiality
                                                     Agreement Mary Ellen Sanders
                                                     12/14/15 Typing from
1430
                                                     Diversilab Strain typing
1431                                                 Denovo various species
                                                     05/10/16 Email from Bernstein
                                                     to Toups re Healthcare Provider
1432
                                                     Objections Training and
                                                     response may 2016




                                          61
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 62 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     Scagnolari, C. Probiotics
                                                     differently affect gut-associated
                                                     lymphoid tissue indolamine-2,
                                                     3-dioxygenase mRNA and
                                                     cerebrospinal fluid neopterin
1433
                                                     levels in antiretroviral-treated
                                                     HIV-1 infected patients: A pilot
                                                     study. International Journal of
                                                     Molecular Sciences, 17(10), 1–
                                                     10. (2016).
                                                     Selinger, C. et al. Probiotic
                                                     VSL#3 prevents antibiotic-
                                                     associated diarrhea in a double-
1434                                                 blind, randomized, placebo-
                                                     controlled clinical trial. Journal
                                                     of Hospital Infection, 2013
                                                     84(2), 159–165.
                                                     Sinha, A. et al. Role of
                                                     probiotics VSL#3 in prevention
                                                     of suspected sepsis in low
1435
                                                     birthweight infants in India: A
                                                     randomized controlled trial.
                                                     BMJ Open, 2015 5(7), 1–10.
                                                     5/1/17 Invoice – bill to Intertek
1436
                                                     Health Sciences
                                                     Intertek: Documentation
                                                     Supporting the Generally
                                                     Recognized as Safe (GRAS)
                                                     Status of VSL#3 and VSL#3 DS
1437
                                                     for Use as a Medical Food in the
                                                     Dietary Management of UC,
                                                     Pouchitis, IBS, and Hepatic
                                                     Encephalopathy
1438                                                 Drug Master File




                                          62
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 63 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     4/21/17 Expert Panel Meeting
                                                     via Teleconference – Intertek
                                                     Documentation Supporting the
                                                     GRAS Status of VSL#3 and
1439                                                 VSL#3 DS for Use as a Medical
                                                     Food in the Dietary
                                                     Management of UC, Pouchitis,
                                                     IBS and Hepatic
                                                     Encephalopathy
                                                     VSL#3 GRAS Expert Panel
1440
                                                     Meeting
                                                     Sood A., et al. The probiotic
                                                     preparation, VSL#3 induces
                                                     remission in patients with mild-
1441
                                                     to-moderately active ulcerative
                                                     colitis. Clin Gastroenterol
                                                     Hepatol 11:1202-9 (2009)
                                                     ICC Bank Statement Apr 2011
1442
                                                     to Mar 2012
                                                     ICC Bank Statement Apr 2012
1443
                                                     to Mar 2013
                                                     Staudacher, H. A Diet Low in
                                                     FODMAPs Reduces Symptoms
                                                     in Patients With Irritable Bowel
                                                     Syndrome and A Probiotic
1444                                                 Restores Bifidobacterium
                                                     Species: A Randomized
                                                     Controlled Trial.
                                                     Gastroenterology, 153(4), 936–
                                                     947. (2017).
                                                     Summary of the Parties’
                                                     Position on ExeGi’s First and
1445                                                 Second Batches of Marketing
                                                     Materials Sent for Review and
                                                     Comment by VSL
                                                     Tandon, P, et al. Effects of
                                                     probiotic therapy on portal
1446                                                 pressure in patients with
                                                     cirrhosis: a pilot study. Liver
                                                     International

                                          63
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 64 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     Tankou, S. et al. A probiotic
                                                     modulates the microbiome and
1447
                                                     immunity in multiple sclerosis.
                                                     Annals of Neurology
                                                     Tursi A, et al. Low-dose
                                                     balsalazide plus high-potency
                                                     probiotic preparation is more
                                                     effective than balsalazide alone
1448
                                                     or mesalazine in the treatment of
                                                     acute mild-to-moderate
                                                     ulcerative colitis. Med Sci
                                                     Monit.
                                                     Tursi A. et al. Treatment of
                                                     Relapsing Mild-to-Moderate
                                                     Ulcerative Colitis With the
                                                     Probiotic VSL#3 as Adjunctive
1449
                                                     to a Standard Pharmaceutical
                                                     Treatment: A Double-Blind,
                                                     Randomized, Placebo-
                                                     Controlled Study.
                                                     Tursi, A. et al. Balsalazide
                                                     and/or high-potency probiotic
                                                     mixture (VSL#3) in maintaining
1450
                                                     remission after attack of acute,
                                                     uncomplicated diverticulitis of
                                                     the colon
                                                     Tursi, A. et al. Beclomethasone
                                                     Dipropionate Plus VSL#3 for
                                                     the Treatment of Mild to
1451
                                                     Moderate Diverticular Colitis:
                                                     An Open, Pilot Study. J Clin
                                                     Gastroenterol
                                                     Ulisse, S et al. Expression of
                                                     Cytokines, Inducible Nitric
                                                     Oxide Synthase, and Matrix
1452                                                 Metalloproteinases in Pouchitis:
                                                     Effects of Probiotic Treatment.
                                                     The American Journal of
                                                     Gastroenterology. 2001



                                          64
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 65 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     Valentini L. et al. Impact of
                                                     personalized diet and probiotic
                                                     supplementation on
                                                     inflammation, nutritional
                                                     parameters and intestinal
1453
                                                     microbiota e The “RISTOMED
                                                     project”: Randomized controlled
                                                     trial in healthy older People.
                                                     Clinical Nutrition 34 (2015)
                                                     593e602
                                                     Vicari, E. et al. Chronic bacterial
                                                     prostatitis and irritable bowel
                                                     syndrome: effectiveness of
1454                                                 treatment with rifaximin
                                                     followed by the probiotic
                                                     VSL#3. Asian Journal of
                                                     Andrology (2014) 16, 735–739
                                                     Visbiome Capsules Information
1455
                                                     Pamphlet
                                                     Visbiome Extra Strength
1456
                                                     Information Pamphlet
                                                     Vitali B. et al. Dietary
                                                     supplementation with probiotics
                                                     during late pregnancy: outcome
1457
                                                     on vaginal microbiota and
                                                     cytokine secretion. BMC
                                                     Microbiology 2012, 12:236
                                                     VSL Answer to De Simone's
1458
                                                     Amended Complaint
                                                     8/12/16 Email forward regarding
                                                     VSL new directors mail
1459
                                                     acknowledging the Consulting
                                                     Agreement
                                                     VSL's Second Amended Answer
                                                     & Counterclaim against De
1460
                                                     Simone's Complaint and
                                                     Danisco, Mendes and ExeGi




                                          65
       Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 66 of 67



Exhibit No.   Identification   Admitted    Witness   Description
                                                     White, R. Randomized,
                                                     controlled trial evaluating the
                                                     effect of multi-strain probiotic
1461                                                 on the mucosal microbiota in
                                                     canine idiopathic inflammatory
                                                     bowel disease. Gut Microbes,
                                                     8(5), 451–466. (2017).
                                                     Williams, GRAS determination
1462                                                 scientific procedures and
                                                     possible alternatives
                                                     Venturi, Impact on the
                                                     Composition of the Fecal flora
                                                     by a new probiotic preparation:
1463
                                                     preliminary data on maintenance
                                                     treatment of patients with
                                                     ulcerative colitis
                                                     Brigidi, Specific Detection of
                                                     Bidodobacterium Strains in a
1464
                                                     Pharmaceutical Probiotic
                                                     Product
                                                     Wong R, et al. Melatonin
                                                     Regulation as a Possible
                                                     Mechanism for Probiotic
                                                     (VSL#3) in Irritable Bowel
1465
                                                     Syndrome: A Randomized
                                                     Double-Blinded Placebo Study.
                                                     Dig Dis Sci. 2015 Jan 60(1) 186-
                                                     94
                                                     Zaharoni, H. et al. Probiotics
                                                     improve bowel movements in
                                                     hospitalized elderly patients –
1466
                                                     the proage study. The Journal of
                                                     Nutrition, Health and Aging.
                                                     2010
                                                     Ziese, A-L. Effect of probiotic
                                                     treatment on the clinical course,
                                                     intestinal microbiome , and
1467                                                 toxigenic Clostridium
                                                     perfringens in dogs with acute
                                                     hemorrhagic diarrhea, 7, 1–16.
                                                     (2018).
                                          66
        Case 8:15-cv-01356-TDC Document 811 Filed 11/16/18 Page 67 of 67



Exhibit No.   Identification   Admitted        Witness           Description
                                               Claudio De
1468
              11/2/18          11/2/18         Simone            DSMZ Chart and invoices
                                               Claudio De
1469
              11/2/18          11/2/18         Simone            Photos of earthquake aftermath
                                                                 W2 of Bo Young Park for 2013
1470
                                                                 and 2014
1475          11/6/18          N/A             Alessio Fasano    Principle Component Analysis
1476A         11/6/18          N/A             Christian Loch    Demonstrative comparison chart
1476B         11/6/18          N/A             Christian Loch    VSL#3 Protein chart

1476C         11/6/18          N/A             Christian Loch    Visbiome Protein chart
1477          11/7/18          N/A             Patrick Gillevet Slides relating to probiotics
1478
1479A          11/7/18         N/A             Bryan Callahan    Demonstrative
1479B          11/7/18         N/A             Bryan Callahan    Demonstrative
1480                                                             Ferring Notice
1481                                                             VSL Canada website
1482                                                             VSL US website


We Reserve the right to use:

All exhibits that appear on a Defendant’s exhibit list;
All previous clinical studies of VSL#3 made by Danisco;
All previous clinical studies, if any, of VSL#3 made by CSL;
All peer reviewed articles regarding VSL#3 made by Danisco or any component thereof;
All peer reviewed articles, if any, regarding VSL#3 made by CSL or any component thereof;
All Answer to Interrogatories;
All Answers to Requests for Admission; and
All pleadings in this litigation.




                                             67
